DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1: The prior art of record fails to render obvious a pneumatic tire comprising:
Feature A: a carcass consisting of a carcass ply having a main portion having specific claimed structural features, 
Feature B: a complex elastic modulus E*b of the second apex rubber is larger than a complex elastic modulus E*a of the first apex rubber, 
Feature C: a cross-sectional width Wt in mm of the tire and an outer diameter Dt in mm of the tire satisfy the following conditions:
		Dt=<59.078 x Wt0.498
		Dt>=59.078 x Wt0.460 

In combination with the remaining subject matter recited in claim 1. 

For claim 23 (renumbered as claim 17): The prior art of record fails to render obvious a pneumatic tire comprising:
Feature A: a complex elastic modulus E*b of the second apex rubber is larger than a complex elastic modulus E*a of the first apex rubber, 
Feature B: the clinch rubber is disposed axially outside the second apex rubber, and has a radially outer edge located radially inside a radially outer edge of the second apex rubber,
Feature C: a radial distance between a radially outer edge of the clinch rubber and the radially outer edge of the second apex rubber is not less than 20% but not more than 50% of a radial dimension of the first apex rubber, 
Feature D: a cross-sectional width Wt in mm of the tire and an outer diameter Dt in mm of the tire satisfy the following conditions:
		Dt=<59.078 x Wt0.498
		Dt>=59.078 x Wt0.460

In combination with the remaining subject matter recited in claim 23 (renumbered as claim 17). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/25/2022